—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Richmond County (Meyer, J.), dated March 9, 1994, which awarded custody of the parties’ six-year-old daughter to the petitioner.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US .738). Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.